
	

114 S3238 IS: Electrochromic Glass Act of 2016
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3238
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Markey (for himself and Mr. Wicker) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to ensure that electrochromic glass qualifies as energy
			 property for purposes of the energy credit.
	
	
		1.Short title
 This Act may be cited as the Electrochromic Glass Act of 2016.
		2.Inclusion of electrochromic glass as energy property
 (a)In generalClause (i) of section 48(a)(3)(A) of the Internal Revenue Code of 1986 is amended by inserting (including use of electrochromic glass) after a structure. (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			
